FILE COPY

       RE: Case No. l-5-0349             DATEz 5/8/20L5
       COA #: 13-14-00185*CV TC#: A-183,004
STYLE: THOMAS W. HARRISON
   v. WELLS FARGO BANK, N.4., AS SUCCESSOR BY MERGER TO
      WACHOVIA BANK,   N.A.

     Today the Supreme Court of Texas granted the
motíon for extension of time to fife petition for
review under TEX. R. App. P.53.7(f) in the above-

                       MS. DORIAN E.   R¿,MIREZ
                       CLERK, THIRTEENTH COURT OF
                       APPEAL   S
                       901 LEOPARD STREET,    lOTH        FLOOR
                       CORPUS CHRISTI, TX     78   401.